Case 3:17-cv-05769-RJB Document 260-1 Filed 03/12/20 Page 1 of 6




 EXHIBIT A
 Case 3:17-cv-05769-RJB Document 260-1 Filed 03/12/20 Page 2 of 6
             Deposition of Ugochukwu Nwauzor
                        6/19/2018

                                                                Page 1
                 THE UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF WASHINGTON AT TACOMA
     ________________________________________________________
CHAO CHEN, individually and           )
on behalf of all those                )   No. 3:17-cv-05769-RJB
similarly situated,                   )
                                      )
               Plaintiff,             )
                                      )
v.                                    )
                                      )
THE GEO GROUP, INC., a                )
Florida corporation,                  )
                                      )
               Defendant.             )

     ________________________________________________________

        VIDEO-RECORDED DEPOSITION UPON ORAL EXAMINATION OF
                        NWAUZOR UGOCHUKWU
                          June 19, 2018
                      Fircrest, Washington
     ________________________________________________________




     Taken Before:

     Laura A. Gjuka, CCR #2057
     Certified Shorthand Reporter


              On The Record (253) 220-7365
               Scheduling@OnTheRecord.Legal
         Case 3:17-cv-05769-RJB Document 260-1 Filed 03/12/20 Page 3 of 6
                      Deposition of Ugochukwu Nwauzor
                                 6/19/2018

                                                                       Page 80
 1   Q     Some medication?
 2   A     Some medication.       And that was -- I was -- I forgot that
 3         pod, before I was transferred to G-2.
 4   Q     Okay.     So that --
 5   A     That was my first pod when I got there in detention.
 6         And then there we have a kind of general restroom.
 7         There in G-2 -- there in G-2, in my room, we have the
 8         toilet, we have everything there.          You can pee there.
 9         But in the former pod it's general.          It's not in the
10         room.   Everybody is -- you know, the bed is outside the
11         hall.   Then we are in G-2, I have -- everybody have room
12         inside.    The only thing we come around to do is take a
13         shower outside.      But you can have your everything in
14         your room.
15             There something happened when I was taking the pill.
16         The doctor tell me I will be frequently going to, you
17         know, pee a lot of water.        When I taking that drug, you
18         know, I see kind of change in my body.           Like going to
19         pee, the doctor also told me you will experience much
20         urination, you know.
21             Some -- when I went to the general -- you know, the
22         general toilet, somebody was already there.            I don't
23         know what I can do, like -- you know, I have to say, I
24         hold my this thing.       I don't know what to do.        I was
25         like, What is going on?       Please, Bro.      And the guy over


                       On The Record (253) 220-7365
                        Scheduling@OnTheRecord.Legal
     Case 3:17-cv-05769-RJB Document 260-1 Filed 03/12/20 Page 4 of 6
                  Deposition of Ugochukwu Nwauzor
                             6/19/2018

                                                                   Page 81
 1     there is not an English-speaking guy.           He doesn't
 2     understand me.     And myself, I don't understand him.            He
 3     starting shouting.
 4            I'm like my bladder like coming out my -- you know,
 5     I left that restroom, walked down to another restroom.
 6     I met one Africa guy, that guy is from Africa, he going,
 7     Please, please, please, please.         Then just.     The first
 8     guy went to the -- went to the --
 9                      MS. MELL:    Security.
10                      THE WITNESS:     -- security in charge of the
11     pod.    The security called me.       I explained everything to
12     the security, brought all my pills to the security.
13     Look at what I'm going through.         I don't have a private
14     room.    If I have private room I can pee there whenever I
15     want to pee.     But the condition I find myself.          I can't
16     pee outside there.      When I got go to the room, I saw
17     this guy, and this guy couldn't help me.            I don't know
18     what he -- you know, what he thought I'm going to do to
19     him.
20         I'm like -- I was crying.         Most of the people there
21     understand, you know, the condition I find myself.               The
22     guard said, You're going to remove me from this pod,
23     reported me to the highest security.           They called me.      I
24     explained everything to them.         Look at what's happened.
25     They told me they going to check the camera.            They going


                   On The Record (253) 220-7365
                    Scheduling@OnTheRecord.Legal
         Case 3:17-cv-05769-RJB Document 260-1 Filed 03/12/20 Page 5 of 6
                     Deposition of Ugochukwu Nwauzor
                                6/19/2018

                                                                       Page 82
 1         to view to know what I said was true.
 2             I've said, Since I'm born, I'm a child of God.               And
 3         when I say something, that is how it be.            I don't lie.
 4         I tell you about me.       That's okay.     They going to
 5         investigate.     After the chief security officer, they
 6         investigate it -- they took me to a cell.            They took me
 7         to a cell from morning to evening.          They took me to a
 8         cell.
 9             I was crying in the cell.         Said, what did I do?         You
10         know, ask my fellow young guy to help me, let me pee.
11         That's the only problem, you know, bad I did.             That's
12         what happened.
13         BY MR. DEACON:
14   Q     Okay.   So another detainee reported you to the guard --
15   A     Yeah.
16   Q     -- because of that incident?
17   A     That incident.
18   Q     Okay.   My question to you, though, is:          Did you get
19         medical attention for having a problem urinating?
20   A     That's what -- yeah.
21   Q     Okay.
22   A     Yeah.
23   Q     Okay.   Was that when you first got to the Northwest
24         Detention Center?      Was it early on when you were at
25         Northwest Detention Center?


                      On The Record (253) 220-7365
                       Scheduling@OnTheRecord.Legal
     Case 3:17-cv-05769-RJB Document 260-1 Filed 03/12/20 Page 6 of 6
                 Deposition of Ugochukwu Nwauzor
                            6/19/2018

                                                                  Page 173
 1                          C E R T I F I C A T E
 2           I, Laura Gjuka, a Certified Court Reporter in
 3     and for the State of Washington, residing at
 4     University Place, Washington, authorized to administer
 5     oaths and affirmations pursuant to RCW 5.28.010, do
 6     hereby certify;
 7         That the foregoing Verbatim Report of Proceedings
 8     was taken stenographically before me and transcribed
 9     under my direction; that the transcript is a full, true
10     and complete transcript of the proceedings, including
11     all questions, objections, motions and exceptions;
12         That I am not a relative, employee, attorney or
13     counsel of any party to this action or relative or
14     employee of any such attorney or counsel, and that I am
15     not financially interested in the said action or the
16     outcome thereof;
17         That upon completion of signature, if required, the
18     original transcript will be securely sealed and the same
19     served upon the appropriate party.
20         IN WITNESS HEREOF, I have hereunto set my hand this
21     25th day of June, 2018.
22
23
24
                                       ____________________________
25                                     Laura Gjuka, CCR No. 2057


                  On The Record (253) 220-7365
                   Scheduling@OnTheRecord.Legal
